Citation Nr: 1721552	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-44 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity in excess of 20 percent prior to July 8, 2013, and in excess of 60 percent on or after July 8, 2013.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity in excess of 20 percent prior to July 8, 2013, and in excess of 60 percent on or after July 8, 2013.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1965 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in St. Petersburg, Florida certified the case to the Board on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In decisions dated in March 2013 and June 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The Board then denied the Veteran's increased rating claims in a May 2015 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 order, the Court vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board later remanded the case in an August 2016 decision.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, a September 2016 rating decision increased the Veteran's disability ratings for peripheral neuropathy of the left lower extremity and right lower extremity to 40 percent effective from August 16, 2016.  A subsequent November 2016 rating decision increased each disability rating to 60 percent effective from July 8, 2013.  As the assigned evaluations are less than the maximum available rating, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  For the period from May 29, 2009 to October 12, 2010, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by symptoms most closely approximating moderately severe incomplete paralysis of the sciatic nerve.

2.  For the period from May 29, 2009 to October 12, 2010, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by symptoms most closely approximating moderately severe incomplete paralysis of the sciatic nerve.

3.  For the period from October 13, 2010 to July 7, 2013, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by symptoms most closely approximating incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.

4.  For the period from October 13, 2010 to July 7, 2013, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by symptoms most closely approximating incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.

5.  For the period on or after July 8, 2013, the Veteran's peripheral neuropathy of the left lower extremity has not been manifested by complete paralysis of the sciatic nerve.

6.  For the period on or after July 8, 2013, the Veteran's peripheral neuropathy of the right lower extremity has not been manifested by complete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  From May 29, 2009 to October 12, 2010, the criteria for a 40 percent disability rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

2.  From May 29, 2009 to October 12, 2010, the criteria for a 40 percent disability rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

3.  From October 13, 2010 to July 7, 2013, the criteria for a 60 percent disability rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

4.  From October 13, 2010 to July 7, 2013, the criteria for a 60 percent disability rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

5.  For the period on or after July 8, 2013, the criteria for a disability rating in excess of 60 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

6.  For the period on or after July 8, 2013, the criteria for a disability rating in excess of 60 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by an August 2009 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in September 2009, May 2013, July 2014, and August 2016.  

In the March 2013 Board remand, the Board instructed the AOJ to obtain any outstanding VA treatment records.  In addition, the Board directed the AOJ to provide the Veteran with a VA examination to evaluate the current severity of his peripheral neuropathy.  The record shows that updated VA treatment records were later obtained and associated with the claims filed.  A responsive VA examination was also conducted in May 2013.  The June 2014 remand similarly requested that a contemporaneous VA examination be conducted to assess the Veteran's peripheral neuropathy.  Such an examination was conducted in July 2014.  In the August 2016 remand, the Board again requested that the AOJ obtain any outstanding records relevant to the appeal and schedule a VA examination concerning the Veteran's disability.  In response to the remand, the AOJ sent the Veteran an August 2016 letter requesting that he identify and provided authorization to allow VA to obtain any relevant records.  Following this letter, the AOJ obtained additional VA treatment records, and the Veteran submitted private treatment records related to his claim.

The August 2016 VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  The Board finds that this VA examination is adequate for rating purposes as it fully addresses the rating criteria and evidence of record that are relevant for rating the Veteran's peripheral neuropathy of the bilateral lower extremities.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the December 2011 hearing, the VLJ outlined the issue on appeal, and the hearing focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary. 
In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on July 7, 2009.  Therefore, the period for consideration on appeal began on July 7, 2008, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2016).
The Veteran's peripheral neuropathy of the left lower extremity and right lower extremity is currently related under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for the sciatic nerve.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is contemplated for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assigned where there is complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, symptoms include the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The words "mild," "moderate," "moderately severe, "and "marked" are not defined in the Rating Schedule or in the regulations during this time period.  As such, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Prior to the beginning of the appeal period, an April 2006 VA examination report stated that the Veteran's diabetic peripheral neuropathy diagnosis had been confirmed by an electromyogram (EMG) study, and it affected his L4-L5 and S1 nerve.  In an October 2008 VA treatment record, the Veteran complained of generalized foot pain that was a 5 out of 10 in severity.  The pain was alleviated with rest and increased by standing and walking.  The Veteran's non-pharmacological therapy included massage and foot rubs from his wife.  His gait was described as weak.   However, he did not use an ambulatory aid and there was no history of falling in the past three months.  In March 2009, a VA treatment record reported that the Veteran's neuropathy in his feet was stable.  He was treating the disability with Lyrica.  In March 2009, his neuropathy continued to be stable.  The Veteran was taking Vicodin in addition to Lyrica.  On May 28, 2009 noted the Veteran's report that his foot pain was an 8 out of 10 in its intensity.  The pain was aching, sharp, shooting, and stabbing.  It occurred on a constant basis.  The pain increased with movement, standing, and walking.  Medication and rest provided relief.  The Veteran's gait was normal, and he continued to not use an ambulatory aid or have any history of falls in the past 3 months.  However, the Veteran's neuropathy was still described as stable.

In a subsequent May 29, 2009 record from Spine Team Texas, the impression from an EMG and nerve conduction velocity (NCV) test noted that the study was abnormal.  The electrodiagnostic study revealed evidence of progression of the Veteran's peripheral neuropathy in his lower extremities.  There was no evidence of lumbar radiculopathy.  In a June 2009 letter, Dr. R. noted  when he initially began to treat the Veteran in April 2005, the Veteran was discovered to have peripheral polyneuropathy with axonal features in the bilateral lower extremities, involving sensory greater than motor.  However, his symptoms had progressed since that time.  The current results of the progression included a lack of responses in his sensory nerve.  He also had significant slowing in some of his motor nerves with signs of axonal loss.  He was taking analgesic and neuropathic agents to help control his symptoms.  In August 2009, the Veteran stated that he could not walk any farther than one block before he needed to rest his legs.

During a September 2009 VA examination, the Veteran reported symptoms of numbness and shooting pain in the plantar surface of the feet and toes, as well as the dorsal surface of the feet.  A similar sensation traveled from the Veteran calves into his knees.  The Veteran also experienced leg weakness bilaterally.  His symptoms were constant and without precipitating factors.  Walking or sitting for long periods aggravated the Veteran's symptoms.  Exercising in a pool and foot massage helped with the Veteran's symptoms.  The Veteran also found his medications of Cymbalta, Lyrica, and Vicodin to be helpful and without any side effects.

The physical examination showed that the Veteran had a normal gait and coordination level.  He had decreased vibratory sensation and sensation to pinprick in both lower legs from the feet to two thirds of the way up the left knee, and one half to two thirds of the way up the right knee.  His motor strength was a 5 out of 5.  He had normal (2+) deep tendon reflexes in both lower extremities.  However, the ankle jerk was absent bilaterally.  The diagnosis was peripheral neuropathy of the bilateral lower extremities.

Also in September 2009, a VA treatment record noted that a sensory examination of the feet produced responses that were absent in the right foot and present in the left heel only.  The record stated that the Veteran's neuropathy of the feet was stable. The Veteran still took Lyrica, Cymbalta, and Vicodin for pain.

In a subsequent January 2010 letter, Dr. R. stated that the Veteran's electrodiagnostic findings had significantly progressed to axon loss with signs of denervation of his muscles from lack of input of the neuromuscular junction secondary to denervation and myofibril atresia.  Clinically, the Veteran had also shown an increase in his instability and progressive dysfunctional gait.  This increase was evidenced by a loss of reflexes at his Achilles tendons, and a loss of pinprick sensation with pin and light touch examination across his dermatomes.  Dr. R. noted that the only symptoms that had not yet manifested clinically were focal muscle deficits.

In a March 2010 VA treatment record, the Veteran had pain in his bilateral legs calves, and feet.  He described the pain as aching and shooting.  The Veteran's pain was increased by prolonged sitting, and he obtained relief with medication.  The record stated that the Veteran had a normal gait and did not use an ambulatory aid.  There was no history of falling in the past three months.  Later in September 2010, a record from HealthCare America noted that the Veteran had weakness in his legs.

Dr. R. wrote another letter regarding the Veteran's peripheral neuropathy in September 2010.  Dr. R. noted that the Veteran had been his patient since April 2005.  He explained that repeat electrodiagnostic examinations demonstrated a progression in the Veteran's neuropathy.  He had a lack of responses in his sensory nerves in additional to significant slowing in some of his motor nerves with signs of axonal loss.  Although the Veteran's mild ataxia had improved, he experienced functional impairment in the form of a wide-spaced gait.  Analgesic and neuropathic agents helped to control his symptoms.  Dr. R. noted that the Veteran recently reported suffering from a loss of balance and some falls.  Clinically, he continued to experience gait and balance dysfunction; loss of reflexes distally in his lower limbs and Achilles tendons; and loss of pinprick and sensation distally in his feet and distal dermatomes.  Dr. R. concluded that these findings were pathognomic of an advanced peripheral polyneuropathy.

In an October 2010 VA treatment record, Dr. C. noted that the Veteran reported suffering from cramping in the buttocks and upper thighs with walking.  He needed to stop after walking short distances.  No significant joint deformity was present in the extremities.  The Veteran denied experiencing focal weakness.  The examination showed that the Veteran's gait was normal.  His sensation was absent in response to monofilament testing.  In an October 13, 2010 statement, the Veteran disputed some of the findings from his VA treatments records.  He stated that he had never taken Vicodin.  He additionally reported having an abnormal gait, a loss of balance, and a history of falls.  The Veteran also reported that he had experienced muscle loss.

In May 2011, the Veteran stated that his doctor ordered him a cane due to his falls and instability.  In a May 2011 VA treatment record, Dr. C. explained that his previous reports that the Veteran's gait was normal were incorrect, and the error resulted from the default setting in the template for the treatment record.  Dr. C. clarified that the Veteran had a significant limitation in waking and an almost spastic-type gait.  His gait was wide-based with a jerking movement upon the extension of his legs.  Dr. C. stated that the jerking/myoclonic movements were unusual.  The Veteran also experienced significant numbness.  The neurological examination revealed that the Veteran had symmetric deep tendon reflexes at the knees.  There was significant demarcation of sensation to monofilament testing just below the knees bilaterally

In June 2011, a VA treatment record documented the Veteran's reports of a burning sensation, pain below the knees, and balance difficulties with pain in his feet.  The Veteran had to use a wheelchair to help with ambulation.  He was taking Cymbalta and Lyrica for his symptoms.  The results of the motor examination were normal except for the Veteran's slight difficulty with dorsiflexion (4.5 out of 5).  The deep tendon reflexes were decreased (1+), except for the ankles, which were absent (0). The sensory examination showed distal sensory loss in the lower extremities.  The Romberg test revealed that the Veteran had difficulty walking on his toes.  The impression was diabetic neuropathy with gait difficulties.  The impression was diabetic neuropathy with pain and gait difficulties.  Dr. C. planned to arrange for arterial Doppler studies of the lower extremities to verify whether any element of vascular insufficiency that was affecting the lower extremities.

In July 2011, a HealthCare American record stated that the Veteran had no recent falls, but he was somewhat unsteady on his feet due to his chronic peripheral neuropathy.  A neurologist had prescribed a cane for the Veteran.  Later in September 2011, the Veteran reported needing a cane for short walks and a wheelchair for longer walks.  A subsequent October 2011 VA treatment record stated that the Veteran had decreased sensation to monofilament testing below the knee.  His gait was wide-based and staggering.

In November 2011, a HealthCare America record noted that the Veteran was recently seen for sciatica and lumbar radiculopathy.  Another HealthCare America record from this month stated that the Veteran had significant muscle loss in both legs from his neuropathy.

During the November 2011 Board hearing, the Veteran testified that Dr. C. told him that the Veteran had the most severe case of neuropathy that he had seen in his practice, with nothing left below the knees.  See November 2011 Board Hearing Transcript (Tr.), page 6.  The Veteran stated that he experienced a burning sensation in his thighs and virtually no sensation below the knees.  See Tr., page 10.  He described his pain as a chronic ache with terrible and severe shooting pains that traveled from his calves to his feet.  When driving, he occasionally had a burst of pain in his feet that caused him to move them from the pedals.  See Tr., page 10-11. The Veteran opined that he would not be able to feel a thumbtack touching his feet.   See Tr., page 13.  He also described feeling abnormal warmth in his feet.  See Tr., page 14.

In April 2012, a HealthCare American record noted that previous angiography showed that the Veteran had significant peripheral vascular disease and an abdominal aortic aneurysm.  The Veteran's aneurysm was repaired in January 2012. However, the Veteran was still symptomatic in his legs, mainly from claudication. He could only walk one block before experiencing cramping in his forelegs, upper legs, and buttocks.  The record noted that the Veteran also had chronic peripheral neuropathy symptoms.  In June 2012, a VA treatment record reported that the Veteran had his abdominal aneurysm stented and both of his legs had new stents. He previously suffered from claudication.  A neurological examination showed that the Veteran's gait was normal, and his sensation was reduced in response to monofilament testing.

In May 2013, a VA examination related to the Veteran's peripheral neuropathy was conducted.  The Veteran described having severe cramping, pain, and fatigue in both legs with any ambulation.  In his bilateral lower extremities, he experienced severe symptoms of constant pain (may be excruciating at times), intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness.  In terms of assistive devices, the Veteran occasionally used a wheelchair and constantly used a cane.

Muscle strength testing showed that bilaterally, the Veteran's knee extension had normal strength (5 out of 5), and the ankle plantar flexion as well as the ankle dorsiflexion had active movement against some resistance (4 out of 5).  The examiner noted that the Veteran had muscle atrophy in his bilateral calves that was equally atrophic.   During the examination, the Veteran's deep tendon reflexes were decreased bilaterally in the upper anterior thigh (L2) and the thigh/knee (L3/4). They were absent on the right and left in the foot/toes (L5).  In addition, the Veteran had trophic changes such as shiny skin and loss of hair on the entire lower extremity bilaterally.  The examiner noted that the Veteran's gait was abnormal as the Veteran had a wide stance due to his peripheral neuropathy.  

The examiner stated that the Veteran had incomplete paralysis of the sciatic nerve in the right and left lower extremity that was of moderate severity.  The Veteran also had moderate incomplete paralysis bilaterally of the external popliteal nerve, the musculocutaneous nerve, the anterior tibial nerve, the internal popliteal nerve, and the posterior tibial nerve.  In addition, he had mild incomplete paralysis bilaterally in the anterior crural nerve, the internal saphenous nerve, the obturator nerve, the external cutaneous nerve of the thigh, and the ilio-inguinal nerve.  The examiner noted that due to peripheral nerve conditions, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  In addition, the Veteran did not have any scars related to his peripheral neuropathy.  The diagnosis was diabetic peripheral neuropathy.

In a July 8, 2013 letter, Dr. M. stated that the Veteran had severe peripheral neuropathy.  He experienced significant functional limitations with an abnormal unsteady gait and an inability to walk more than a few steps before needing to use a wheelchair due to pain.  According to Dr. M., the Veteran was taking large doses of Lyrica and pain medications to manage his symptoms.  A subsequent statement from the Veteran and Pinnacle Medical Center treatment record dated in April 2014 reflect that the Veteran broke a rib as a result of a fall while walking.

The Veteran was provided with another VA examination concerning his peripheral neuropathy in July 2014.  The Veteran reported numbness from the knees down to the toes.  He also had pain of varying intensity.  However, it typically manifested as a constant ache with intermittent sharp and searing pains.  The Veteran felt unstable in his gait and balance.  He had fallen several times.  The examiner stated that the Veteran had moderate symptoms of constant pain, intermittent pain, and numbness in the bilateral lower extremities.  He also experienced mild symptoms of paresthesias and/or dysesthesias in the right and left lower extremity.  The Veteran regularly used his wheelchair to travel short distances and constantly used a cane for longer distances.

Upon muscle strength testing, the Veteran's knee extension was normal bilaterally. His ankle plantar flexion and dorsiflexion was a 4 out of 5 (active movement against some resistance).  The examiner stated that no muscle atrophy was present. Testing of the Veteran's deep tendon reflexes yielded normal (2+) results in the bilateral knees and ankles.  In addition, the Veteran had normal sensory functioning in the right and left upper anterior thigh/knee as well as the thigh/knee.  Sensation was absent bilaterally in the lower leg/ankle and the foot/toes.  The examiner noted that trophic changes were demonstrated by smooth and shiny skin with no hair on the bilateral lower extremities from the thighs down.  The examiner also noted that the Veteran's gait was not normal as it was unsteady and slow due to peripheral neuropathy. 

The examiner determined that the Veteran had incomplete paralysis of the sciatic nerve bilaterally that was moderate in severity.  The Veteran also had moderate incomplete paralysis in the external popliteal nerve, the musculocutaneous nerve, the internal popliteal nerve, and the posterior tibial nerve.  The anterior tibial nerve had incomplete paralysis on the left and right that was mild.  The anterior crural nerve, obturator nerve, external cutaneous nerve, and ilio-inguinal nerve were normal bilaterally.  The diagnosis was diabetic peripheral neuropathy.

In February 2016, a VA treatment record stated that the Veteran fractured his left ankle after falling when his legs gave out.  He reported that he still had acute, chronic, burning, and sharp pain related to his peripheral neuropathy of the lower extremities.

An additional VA examination to evaluate the Veteran's peripheral neuropathy was conducted in August 2016.   The Veteran informed the examiner that he experienced constant pain that was a 5 to 8 out of 10 in severity.  The pain was mainly severe.  He described having sharp, shooting, intermittent pains in the lower legs and constant numbness in the bilateral feet that was severe.  The Veteran obtained some relief by taking Lyrica and hydrocodone.  He also used a gel pack at night.  The Veteran experienced severe symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness in both the right and left lower extremity. 

Bilaterally, the Veteran's muscle strength was 4 out of 5 (active movement against gravity) in the knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Light touch/monofilament testing produced normal results in the bilateral knee/thigh.  However, the results were absent bilaterally in the ankle/lower leg, and foot/toes.  The Veteran's position sense was normal in the right and left lower extremity.  His vibration and cold sensation were absent in the bilateral lower extremities.  The examiner determined that no muscle atrophy was present.  The Veteran still had trophic changes in the form of smooth shiny skin from the knees down to the ankles bilaterally.  

The examiner stated that the Veteran had incomplete paralysis in the sciatic nerve that was moderately severe in the right and left lower extremity.  The femoral nerve (anterior crural) was normal bilaterally.  Other relevant symptoms included an altered unsteady fait due to peripheral neuropathy and a left ankle disorder. Regarding assistive devices, the Veteran used a walker at home and wheelchair when he was outside the home (at the store, church, etc.).  The diagnosis was bilateral lower extremity peripheral neuropathy that was secondary to diabetes. 

Following the examination, Dr. M. wrote another letter on the Veteran's behalf in December 2016.  Dr. M. stated that the Veteran had severe peripheral neuropathy from the time Dr. M. met him in December 2011, and likely prior to that date.
Initially, the Board notes that in addition to peripheral neuropathy of the right and left lower extremity, the Veteran was noted to have peripheral vascular disease with claudication, lumbar radiculopathy, and residuals from an open reduction internal fixation (ORI) trimalleolar left ankle fracture during this period.  However, the evidence of record does not allow the Board to distinguish between the bilateral lower extremity symptoms that are caused by the service-connected peripheral neuropathy versus these other disorders.  Thus, all of the Veteran's relevant bilateral lower extremity symptoms will be rated under Diagnostic Code 8520.  See Mittleider v. Brown, 11 Vet. App. 181 (1998).

Initially, the Board notes that in addition to peripheral neuropathy of the right and left lower extremity, the Veteran was noted to have peripheral vascular disease with claudication, lumbar radiculopathy, and residuals from an open reduction internal fixation (ORI) trimalleolar left ankle fracture during this period.  However, after considering the evidence of record, the Board does not find that is possible to distinguish between the bilateral lower extremity symptoms that are caused by the service-connected peripheral neuropathy versus these other disorders.  Thus, all of the Veteran's relevant bilateral lower extremity symptoms will be rated under Diagnostic Code 8520.  See Mittleider v. Brown, 11 Vet. App. 181 (1998).

In reviewing the evidence of record, the Board finds that the Veteran is entitled to a 40 percent disability rating under Diagnostic Code 8520 from May 29, 2009 to October 12, 2010.  Beginning on October 13, 2010, a 60 percent disability rating is appropriate.  However, the Veteran is not entitled to a disability rating in excess of 60 percent on and after October 13, 2010.

Prior to May 29, 2009, the treatment records reported that the Veteran's neuropathy was stable.  The May 29, 2009 VA treatment record indicated that the Veteran's pain had increased in severity, and the May 29, 2009 EMG and NCV test showed that the Veteran's peripheral neuropathy had progressed.  The progression was demonstrated by a lack of responses in his sensory nerve as well as significant slowing in some of his motor nerves, an absent ankle jerk in September 2009, and a loss of reflexes in his Achilles tendon in January 2010.  Thus, the Board finds that the Veteran's symptoms during this period were not wholly sensory, and they manifested to a severity more closely approximating moderately severe incomplete paralysis under Diagnostic Code 8520.  Consequently, a 40 percent disability rating is warranted during this period.  38 U.S.C.A. § 5107(b).  A higher evaluation of 60 percent is not warranted as the evidence did not reflect that the Veteran experienced the marked muscle atrophy that is required for such a rating.

The Veteran's peripheral neuropathy had already been described as advanced in September 2009, and on October 13, 2010, the Veteran also reported having muscle loss.  Relatively soon after this statement, the Veteran's report was substantiated by the November 2011 HealthCare America record that documented muscle loss in both of the Veteran's legs from neuropathy that was significant.  The Veteran's symptoms were also reportedly severe one month after this record in December 2011.  See December 2016 Letter from Dr. M.  In addition, the May 2013 VA examiner found that muscle atrophy was present.  The Board acknowledges the May 2013 VA examiner's conclusion that the Veteran's incomplete paralysis of the sciatic nerve was of moderate severity bilaterally.  However, the Board finds that this determination is inconsistent with examiner's findings that the Veteran had an abnormal gait; absent deep tendon reflexes in the foot/toes, trophic changes; and severe symptoms bilaterally of constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  Thus, the Board finds that the Veteran's symptoms beginning on October 13, 2010 more nearly approximated severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 60 percent disability rating is therefore warranted on and after October 13, 2010.  38 U.S.C.A. § 5107(b).

However, a disability rating in excess of 60 percent on or after October 13, 2010 is not warranted.  During this period, the Board finds that the medical evidence does not reflect that the Veteran has been identified as having complete paralysis of the sciatic nerve of the left or right lower extremity.  The Board notes that sensory testing results were absent bilaterally in the foot/toes during the May 2013 VA examination, and the in ankle/lower leg as well as the foot/toes during the July 2014 and August 2016 VA examinations.  However, the Veteran's muscle strength in his knee extension, ankle plantar flexion and dorsiflexion was at least a 4 out of 5 to show active movement against gravity during each of these examinations.  In addition, the May 2013, July 2014, and August 2014 VA examiners all determined that the Veteran had incomplete rather than complete paralysis of the sciatic nerve in the bilateral lower extremities.  Therefore, the evidence does not show that there was no active movement of possible muscles below the knee.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during the VA examinations and his other statements of record.  The Veteran is competent to report as to the symptoms that he experiences, such as pain, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran is competent to describe some sensory deficit and pain in his lower extremities, the objective evidence on neurological testing weighs against the Veteran's lay reports as to symptoms.
For each period on appeal, the Board has also considered whether a higher or separate rating should be awarded another diagnostic code.  The Board notes that the evidence indicated that the Veteran experienced incomplete paralysis of different severities in the external popliteal nerve (Diagnostic Code 8521), musculocutaneous nerve (Diagnostic Code 8522), anterior tibial nerve (Diagnostic Code 8523), internal popliteal nerve (Diagnostic Code 8524), posterior tibial nerve (Diagnostic Code 8525), anterior crural nerve (Diagnostic Code 8526), internal saphenous nerve (Diagnostic Code 8527), obturator nerve (Diagnostic Code 8528), external cutaneous nerve of the thigh (Diagnostic Code 8529), and ilio-inguinal nerve (Diagnostic Code 8530).  In this regard, the Board notes that an October 2014 rating decision granted entitlement to service connection for peripheral neuropathy affecting the internal saphenous nerve of the bilateral lower extremities.  However, the RO did not grant a separate disability rating for this disorder.  The RO instead stated that the condition would be evaluated with the Veteran's service-connected diabetes mellitus, and the disability was recharacterized as diabetes mellitus type II with peripheral neuropathy affecting the internal saphenous nerve of the bilateral lower extremities.  

Nevertheless, assigning separate ratings under Diagnostic Code 8520 (sciatic nerve) and the diagnostic codes for the other affected nerves would violate the rule against pyramiding as the symptoms, anatomical location, and effects of the disability overlap and do not constitute separate and distinct manifestations of a disability.  See 38 C.F.R. § 4.14.  In addition, no rating higher than 40 percent is available under these diagnostic codes.  Consequently, a separate or higher rating under these diagnostic codes is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 60 percent is appropriate for the Veteran's peripheral neuropathy of the bilateral lower extremities on or after October 13, 2010; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

From May 29, 2009 to October 12, 2010, a 40 percent disability rating for peripheral neuropathy of the left lower extremity is granted.

From May 29, 2009 to October 12, 2010, a 40 percent disability rating for peripheral neuropathy of the right lower extremity is granted.

From October 13, 2010 to July 7, 2013, a 60 percent disability rating for peripheral neuropathy of the left lower extremity is granted.

From October 13, 2010 to July 7, 2013, a 60 percent disability rating for peripheral neuropathy of the right lower extremity is granted.

On and after July 8, 2013, a disability rating in excess of 60 percent for peripheral neuropathy of the left lower extremity is denied.

On and after July 8, 2013, a disability rating in excess of 60 percent for peripheral neuropathy of the right lower extremity is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


